Citation Nr: 0938449	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-42 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from April 1952 to March 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

In August 2007, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  This matter was previously before the Board in 
February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

In the February 2008 Remand, the Board requested that the 
Veteran undergo a VA psychiatric examination in order to 
determine the nature, extent and etiology of any psychiatric 
disorders found to be present, to include PTSD.  The Veteran 
was examined in July 2009.  Following a review of the 
Veteran's claims file and examination of the Veteran, the 
examiner determined that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The examiner did, however, 
provide a diagnosis specific phobia, situational type, 
confined spaces.  The examiner added that this was most 
likely caused by or the result of the Veteran's service, 
reasoning that the Veteran had no fear of enclosed spaces and 
frequently flew in planes prior to service, and that his fear 
of confined places began in service.  While the examiner has 
provided a nexus between the specific phobia, situational 
type, confined spaces and service, it is unclear whether this 
diagnosis represents a psychiatric disorder, to include an 
anxiety disorder, for which service connection may be 
granted.  Under the circumstances, the Board must defer 
consideration of this claim, and will request that the 
examiner who conducted the July 2009 VA examination report, 
or a suitable replacement, prepare an addendum to that report 
addressing whether it is at least as likely as not that the 
Veteran's specific phobia, situational type, confined spaces 
represents a diagnosis of a psychiatric disorder.  See 
Clemons  v. Shinseki, 23 Vet. App. 1 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to 
the examiner who conducted the July 2009 
VA PTSD examination, or if the examiner is 
no longer available, a suitable 
replacement, to prepare an addendum to the 
report.  The Veteran need not be re-
examined unless an examination is deemed 
necessary.  If an examination is deemed 
necessary, all indicated testing should be 
accomplished.  The claims file should be 
made available to and reviewed by the 
examiner.  

The examiner should prepare an addendum to 
the July 2009 report addressing whether it 
is at least as likely as not that the 
Veteran's specific phobia, situational 
type, confined spaces, which was 
determined to most likely have been caused 
by or the result of the Veteran's service, 
represents a diagnosis of a psychiatric 
disorder, to include an anxiety disorder, 
under the criteria of DSM-IV.  

The examiner must also opine as to whether 
any other psychiatric disability found to 
be present is related to service.  The 
examiner should consider and reconcile all 
opinion already of record.  All findings 
and conclusions should be set forth in a 
legible report.

2.  Then readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

